
EXHIBIT 10.22


INTERNATIONAL SALES AND SERVICE AGREEMENT ("AGREEMENT")


Agreement effective this 22nd day of May, 2005, by and between Bionuclear
located at Av. Tiradentes No. 74, Ensanche La Fe, Santo Domingo, Republica
Dominicana with its affiliates and subsidiaries (the "Distributor") and Diasys
Corporation of 81 West Main Street, Waterbury, Connecticut, USA ("DiaSys").

SECTION 1 - BUSINESS FRAMEWORK

1.1         Products: This Agreement pertains to workstation instruments
("Workstations"), their replacement parts and accessories ("Spares"), consumable
products ("Consumables") and ELISA tests, rapid point-of-care tests and
electrophoresis products marketed by DiaSys all as further described at the
attached Schedule A (collectively, "Products").

1.2         Business Purpose: The Distributor hereby agrees to actively promote
Product in Dominican Republic and Haiti ("Territory") or as such Territory is
mutually defined. Promotion, by way of example only, means that the Distributor
will: (a) direct its sales personnel and agents to actively recommend use of the
Products to their current and prospective customers; (b) periodically present
Products in the Distributor's news bulletins and releases where appropriate; (c)
exhibit Products at appropriate trade shows within the Territory; (d) include
Products in the Distributor's clinical instrumentation and/or diagnostic testing
and electrophoresis advertising; (e) actively, frequently and consistently
market, advertise, and demonstrate Products to potential customers in the
Territory; (f) import Products in reasonable quantity to meet the needs of and
support its active and potential customers in the Territory; (g) install
Products and train customers in their proper use and maintenance; and, (h)
Service Products as and when required.

1.3         Exclusive Appointment: DiaSys hereby appoints the Distributor its
exclusive sales and Service agent in the Territory in furtherance of the
Business Purpose.

1.4         Business Relationship: The relationship between DiaSys and the
Distributor created by this Agreement is that of vendor-vendee exclusively.
Neither Party shall have authority, expressed or implied, to assume or create
any obligation on behalf of the other and neither shall have authority to
represent the other in a capacity other than that expressly provided herein.

1.5         Certifications: At no cost to the Distributor, DiaSys shall apply
for certifications and/or government approvals reasonably necessary to import
and sell Products in the Territory. At no cost to DiaSys, the Distributor shall
assist DiaSys in identifying and obtaining necessary applications, providing
translations where necessary, filing the application and monitoring the
certification or approval process.



--------------------------------------------------------------------------------



1.6         Term: This Agreement shall expire on December 31, 2006 unless
extended upon the written agreement of the parties or terminated by either party
due to an unresolved breach by the other. The provisions of Section 5.1
(Confidential Information) shall survive the termination of this Agreement for
any reason.

SECTION 2 - TRAINING AND TECHNICAL SUPPORT

2.1        Initial Order and Training: The Distributor shall provide DiaSys with
an initial order of at least Fiftheen Thousand US DOLLARS (US$ 15,000.00) of
Workstations and Consumables diagnostic tests and ELISA tests in any combination
("Initial Order") for immediate Delivery. Upon receipt of the Initial Order,
DiaSys and the Distributor shall schedule a Sales and Service seminar at any of
the Distributor's facilities within the Territory for all products.

2.2         On-Going Training: On-going training will be conducted by DiaSys
generally at no additional cost to the Distributor so long as DiaSys can
reasonably accommodate the place of training and frequency of requests in
DiaSys' travel plans. Each party shall be responsible for the travel and
entertainment expenses of its respective employees.

2.3         Technical Support: At no additional cost to the Distributor, DiaSys
shall provide the Distributor with unlimited technical support by telephone,
telefax and/or E-mail during DiaSys normal working hours.

2.4         Marketing And Technical Bulletins: DiaSys shall, at no charge,
provide the Distributor with technical, advisory and marketing materials
developed for Products in quantities and at times reasonably requested.

2.5         English Language: All training courses, technical assistance and
reading materials shall be in the English language, supported by interpretations
and translations provided by the Distributor.

SECTION 3 - PRICE, ORDERS, DELIVERY, INVOICING, PAYMENT

3.1         Price: The purchase price for Products is set forth at the attached
Schedule A. All prices are quoted in United States Dollars and do not include
costs of Service, applicable insurance costs, transportation charges, excise
taxes, value-added taxes, sales or use taxes, and charges for shipment, rigging,
drayage, and other applicable delivery charges or taxes.

3.2         Purchase Orders and Acceptance: All orders shall be in writing and
shall set forth Products type, price, quantity, requested date of Delivery,
specific carrier and other such order-related terms ("Order"). DiaSys shall
accept or reject each Order in writing within five (5) business days following
receipt. DiaSys' failure to reject an order shall constitute acceptance. No term
or condition of any Order or acceptance, which adds to or changes this Agreement
shall be legally binding on the parties unless intended and entitled an
amendment to this Agreement.



--------------------------------------------------------------------------------



3.3         Delivery: All Products and Spares are delivered F.O.B. DiaSys
("Delivery"). DiaSys shall prepay and invoice the Distributor separately for the
cost of shipping, insurance, and similar expenses. However, the Distributor may
specify any particular courier or shipping method on the front of the Order.

3.4         Invoices: DiaSys shall invoice the Distributor upon Delivery. DiaSys
will telefax its invoices to the Distributor's Accounts Payable department.

3.5         Payment Terms: Payment in advance on all product and services with
the exception that DiaSys agrees to provide 30 day payment terms based on the
receipt of an irrevocable Letter of Credit furnished pursuant to Section 3.6
below. The Distributor agrees that it shall reimburse DiaSys for any reasonable
costs of collection including court costs, attorney's fees and travel expenses.

3.6         Eligible Letter of Credit: An Eligible Letter of Credit must be: (i)
irrevocable (except on 60 days prior written notice); (ii) drawn upon a
recognized international bank acceptable to DiaSys; (iii) having payment terms
by sight draft; and (iv) otherwise acceptable to DiaSys.

SECTION 4 - WARRANTIES

4.1         No Defects: DiaSys hereby warrants that at the time of Delivery,
Workstations and Spares purchased hereunder shall be free from defects in
materials and workmanship and shall conform to the specifications published by
DiaSys ("Workstation Warranty") for a period of One (1) year commencing at date
of Delivery ("Workstation Warranty period"). DiaSys also warrants that at time
of Delivery, all Consumables purchased hereunder shall be free from defects in
materials and workmanship and shall conform to the specifications published by
DiaSys.

4.2         In-Warranty Service and Repair: The Distributor shall provide
trouble shooting and technical support to its customers in the Territory. In the
event that a Product is found to be defective during the applicable warranty
period, the Distributor shall replace such Product from its parts depot and hold
such defective Product for DiaSys' instructions together with: (i) the name and
address of the Distributor's sales/Service person to contact with questions
concerning the Product; (ii) a description of the defect in the Product; and,
(iii) a description of any remedial measures taken in the field to repair such
Product. DiaSys, upon such inspection, shall reasonably determine whether such
Product is defective under the applicable warranty period. If under warranty,
DiaSys will repair or replace such defective Product at no cost to the
Distributor.



--------------------------------------------------------------------------------



4.3         Out-Of-Warranty Service And Repair: If the Distributor requests
DiaSys to repair or replace any Product after the applicable warranty period has
expired, the Distributor shall pay all costs for such Services including but not
limited to all shipping costs from and to the Distributor's facility wheresoever
located. The Distributor may elect to repair a Product that is out-of-warranty
or to provide for such Service through an independent third party.

4.4         Limitation: All warranties stated in this Agreement are void if any
party fails to maintain electrical power and environmental conditions described
in DiaSys' published specifications or instructions for Workstations, or if the
Product has been subject to any unauthorized modification or use, accident,
neglect, misuse, use of unauthorized software or media, tampering, improper
storage, handling or shipping of diagnostic tests or any event other than
ordinary and/or authorized use.

4.5         Implied Warranty: EXCEPT AS STATED IN THIS SECTION 4.5, ALL
GUARANTEES, WARRANTIES, CONDITIONS, AND REPRESENTATIONS, EITHER EXPRESSED OR
IMPLIED, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE, ARE EXPRESSLY EXCLUDED.

SECTION 5 - CONFIDENTIAL INFORMATION

5.1         Confidential Information: Each of the parties and any affiliate, as
appropriate shall take such steps as are reasonably required (including without
limitation such steps as such party takes to protect its own proprietary
information) to protect confidential and/or proprietary information supplied or
revealed to it by the other party pursuant to this Agreement and shall not use
such information except pursuant to this Agreement. Any confidential and/or
proprietary information shall be in writing and clearly designated Confidential,
or if initially disclosed orally, confirmed in writing as Confidential within
thirty (30) days of disclosure. Nothing in this Section 5.1 shall be construed
to impose a confidentiality obligation on a party or its affiliates in
connection with any information to the extent such information (i) is at the
time of disclosure already known to the receiving party (as clearly established
by such party's records); (ii) is at the time of disclosure or subsequently
becomes part of the public domain through no fault, act or omission of the
receiving party; (iii) is subsequently disclosed to the receiving party by a
third party whose receipt and disclosure of such information does not, according
to the receiving party's knowledge, constitute a violation of any
confidentiality obligation; or (iv) is independently developed by the receiving
party.

SECTION 6 - GENERAL

6.1         Records: The parties agree to maintain complete and accurate files,
books, and records with respect to the activities hereunder and all transactions
relating to the Products including but not limited to those required by the
export/import regulations of the United States and the Territory.




--------------------------------------------------------------------------------



6.2         Limitation of Damage: In no event shall either party be liable to
the other for special, indirect and/or consequential damages.

6.3         Construction: (a) Section headings are included for convenience only
and are not to be used to construe or interpret this Agreement. (b) No delay or
failure of either Party in exercising any right or provision hereunder shall be
deemed to constitute a waiver or a release of such right or provision. (c) This
Agreement shall be construed and enforced in accordance with, and the laws of
the State of Connecticut (USA) hereof shall govern the validity and performance.
(d) The foregoing represents the entire agreement of the Parties with respect to
the subject matter hereof. No modification, amendment, rescission or other
change shall be binding on either Party unless and until made in a single
writing and signed by a duly authorized representative of each Party. (e) All
attached schedules are incorporated and made a part of this Agreement. (f) Each
provision of this Agreement whose effectuation requires survival of such
provision beyond termination or expiration hereof shall survive without
limitation. (g) This Agreement shall be binding upon all successors-in-interest,
assigns, and heirs. (h) If, for whatever reason, any part, provision or
paragraph of this Agreement is adjudicated illegal or in conflict with any
pertinent and applicable law by a court having competent jurisdiction, then that
part, provision or paragraph shall be severed from this Agreement and the
Parties shall be bound under all remaining parts, provision and paragraphs
herein..

IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
hereunto set their signatures effective as of the day and year above written.



DISTRIBUTOR DIASYS CORPORATION Bionuclear
Av. Tiradentes No. 74
Santo Domingo, Dominican Republic           By: S/ ENRIQUE PEREZMELLA By: S/
GREGORY WITCHEL Print Name: Dr. Enrique Perezmella Gregory Witchel Title:
Presidente CEO Date: Mayo 22, 2005 Date: May 24, 2005        


--------------------------------------------------------------------------------